Opinion of the Court
GeoRGe W. Latimer, Judge:
This a companion case to our decision in United States v Smith, 10 USCMA 619, 28 CMR 185, decided this date, and the facts are substantially similar, both accused having been questioned by the same Federal Bureau of Investigation agent at the same place and at approximately the same time. The accused here pleaded guilty to one specification of absence without leave and not guilty to a specification of possession of a false pass with intent to deceive. After trial by general court-martial, he was found guilty of both offenses and sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for one year. The convening authority approved the sentence, but the board of review, after affirming the findings of the absence without leave offense, set aside the conviction for possession of a false pass and approved only so much of the sentence as provided for a bad-conduct discharge, total forfeitures, and confinement at hard labor for six months.
The Judge Advocate General of the Army has certified for our determination the same issue with which we were confronted in the Smith case, supra, and for the reasons we there set forth, the certified question is answered in the negative. That part of the board of review’s decision setting aside the findings of guilty of possession of a false pass is reversed, and the record is returned to The Judge Advocate General of the Army for reference to a board of review for action not inconsistent with this opinion.
*622Chief Judge Quinn concurs.